NO. 07-05-0398-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                  JANUARY 6, 2006
                          ______________________________

                               TERRY WAYNE STEWART,

                                                                 Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                                 Appellee

                        _________________________________

             FROM THE 251st DISTRICT COURT OF POTTER COUNTY;

                  NO. 33,132-C; HON. PATRICK PIRTLE, PRESIDING
                        _______________________________

                            ON ABATEMENT AND REMAND
                          _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Terry Wayne Stewart appeals from the trial court’s denial of his petition for “bill of

review.” The clerk’s record was due to be filed on December 5, 2005. On December 13,

2005, the clerk filed her first extension request to file the record because appellant has not

paid or made arrangements to pay for the record and no attorney has been appointed on

appeal.

       Accordingly, we abate this appeal and remand the cause to the 251st District Court

of Potter County (trial court) for further proceedings. Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1.     whether appellant desires to prosecute the appeal; and,

       2.     whether appellant is indigent and entitled to appointed counsel and a
              free record on appeal.

       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk’s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall then file the supplemental

record and reporter’s record transcribing the hearing with the clerk of this court on or before

February 6, 2006. Should further time be needed by the trial court to perform these tasks,

then same must be requested before February 6, 2006.

       It is so ordered.

                                                   Per Curiam

Do not publish.




                                              2